SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

882
KA 13-02071
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

KENNETH H. FORD, DEFENDANT-APPELLANT.


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Wayne County Court (John B. Nesbitt,
J.), entered October 8, 2013. The order determined that defendant is
a level three risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at County Court.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court